M3S-/5*
                                         ELECTRONIC RECORD


                                                                   Aggravated Sexual Assault of a Child-
                                                                   Cts 1&2; Indecency with a child by
COA#        10-15-00044-CR                           OFFENSE:      contact-Cts 4&5


            Danny Xavier Reynoso v. The State of
STYLE:      Texas                                    COUNTY:       McLennan


TRIAL COURT:              54th District Court                                               MOTION

TRIAL COURT #:            2013-387-C2                  FOR REHEARING IS:
TRIAL COURTJUDGE:         Hon. Matt Johnson            DATE:
DISPOSITION:        Affirmed                           JUDGE:




DATE:         August 13, 2015

JUSTICE:      Chief Justice Gray        PC

PUBLISH:                                DNP:


CLK RECORD:         April 2, 2015                  SUPP CLK RECORD:
RPT RECORD:         April 6, 2015                  SUPP RPT RECORD:
STATE BR:           June 26, 2015                  SUPP BR:

APPBR:              April 29, 2015                 PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                        CCA#                ii3%-;g
    APP£LL/tNTyS>                   Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                           DATE:

                                                              JUDGE:

DATE:       if/oy/^'f                                         SIGNED:.                       PC:

JUDGE:         /l^i C^c^Ui^a^^                                PUBLISH:                      DNP:




                    MOTION FOR REHEARING IN                   MOTION FOR STAY OF MANDATE IS:

CCA IS:.                    ON                                                         ON

JUDGE:                                                        JUDGE: